Exhibit 10.8
 
AMENDED AND RESTATED ARTICLES OF INCORPORATION
OF
PROSPECT GLOBAL RESOURCES INC.




RECITALS


WHEREAS, the Articles of Incorporation of Triangle Castings, Inc., a Nevada
corporation ("TCI"), were filed in the State of Nevada on July 22, 2008 as
Document No. 00001946018-59 and TCI was assigned Entity Number E0462592008-9;
and


WHEREAS, the board of directors and the shareholders of TCI have determined it
to be in the best interest of TCI to amend and restate the Articles of
Incorporation of TCI, including changing the name of TCI to Prospect Global
Resources Inc., as follows:
 


ARTICLE I
NAME
 
The name of the corporation shall now be Prospect Global Resources Inc. (the
“Corporation”).
 
ARTICLE II
REGISTERED OFFICE
 
The name of the registered agent and the street address of the registered office
in the State of Nevada where process may be served upon the Corporation is The
Corporation Trust Company of Nevada, 311 S. Division Street, Carson City, NV
89703.  The Corporation may, from time to time, in the manner provided by law,
change the registered agent and registered office within the State of
Nevada.  The Corporation may also maintain an office or offices for the conduct
of its business, either within or without the State of Nevada.


ARTICLE III
AUTHORIZED CAPITAL STOCK


Section 1. Authorized Shares.
 
(a) The total number of shares of capital stock which the Corporation shall have
authority to issue is 100,000,000 shares of common stock, $0.001 par value per
share ("Common Stock"), and 10,000,000 shares of preferred stock, $0.001 par
value per share ("Preferred Stock").
 
Section 2. Common Stock.
 
(a)  Except as otherwise required by law or as otherwise provided in any
Preferred Stock Designation (as defined below), the holders of Common Stock
shall exclusively possess all voting power and each share of Common Stock shall
have one vote.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 3. Preferred Stock.
 
(a) The Board of Directors is expressly granted authority to issue shares of
Preferred Stock, in one or more series, and to fix for each such series such
voting powers, full or limited, and such designations, preferences and relative,
participating, optional or other special rights and such qualifications,
limitations or restrictions thereof as shall be stated and expressed in the
resolution or resolutions adopted by the Board of Directors providing for the
issue of such series (a "Preferred Stock Designation") and as may be permitted
by the Nevada Revised Statutes.  The number of authorized shares of Preferred
Stock may be increased or decreased (but not below the number of shares thereof
then outstanding) by the affirmative vote of the holders of a majority of the
voting power of all of the then outstanding shares of the capital stock of the
Corporation entitled to vote generally in the election of directors, voting
together as a single class, without a separate vote of the holders of the
Preferred Stock, or any series thereof, unless a vote of any such holders is
required pursuant to any Preferred Stock Designation.
 
ARTICLE IV
DIRECTORS
 
Section 1. Number of Directors.  The members of the governing board of the
Corporation are styled as directors. The Board of Directors shall be elected in
such manner as shall be provided in the Amended and Restated Bylaws of the
Corporation. The number of directors may be changed from time to time in such
manner as shall be provided in the Amended and Restated Bylaws of the
Corporation.
 
ARTICLE V
PURPOSE
 
The purpose of the Corporation shall be to engage in any lawful business for
which corporations may be organized under NRS Chapter 78.
 
ARTICLE VI
LIMITATIONS ON LIABILITY
 
No director shall be personally liable to the Corporation, any of its
stockholders or its creditors for money damages for breach of fiduciary duty as
a director, except to the extent such exemption from liability or limitation
thereof is not permitted under the NRS as the same exists or may hereafter be
amended. If the NRS is hereafter amended to authorize the further elimination or
limitation of the liability of directors, then the liability of a director of
the Corporation shall be eliminated or limited to the fullest extent authorized
by the NRS, as so amended. Any repeal or modification of this Article VI shall
not adversely affect any right or protection of a director of the Corporation
existing at the time of such repeal or modification with respect to acts or
omissions occurring prior to such repeal or modification.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION
 
Section 2. Expenses for Actions Other Than By or In The Right of the
Corporation. The Corporation shall indemnify to the fullest extent under Nevada
law, any person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Corporation) by reason of the fact that he is or was a director or
officer of the Corporation, or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
association or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with which action, suit or proceeding, if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction or upon plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation and, with respect to any criminal action or
proceeding, that he had reasonable cause to believe that his conduct was
unlawful.
 
Section 3. Expenses for Actions By or In the Right of the Corporation. The
Corporation shall indemnify to the fullest extent under Nevada law, any person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action or suit by or in the right of the Corporation to
procure a judgment in its favor by reason of the fact that he is or was a
director or officer of the Corporation, or, while a director or officer of the
Corporation, is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, association or other enterprise, against expenses (including attorneys’
fees) actually and reasonably incurred by him in connection with the defense or
settlement of such action or suit, if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be
liable to the Corporation unless and only to the extent that the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which the court shall deem proper.
 
Section 4. Non-Exclusivity.  The rights to indemnification and to the
advancement of expenses conferred in this Article VII shall not be deemed
exclusive of any other rights to which any person seeking indemnification or
advancement of expenses may be entitled under the articles of incorporation or
under any other bylaw, agreement, insurance policy, vote of stockholders or
disinterested directors, statute or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office.
 
Section 5. Repeal and Modification.  Any repeal or modification of this Article
VII shall not adversely affect any rights to indemnification and to the
advancement of expenses of a director or officer of the Corporation existing at
the time of such repeal or modification with respect to any acts or omissions
occurring prior to such repeal or modification.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
ACQUISITION OF CONTROLLING INTEREST AND COMBINATION WITH INTERESTED STOCKHOLDERS
 
In accordance with the provisions of Section 78.378 of the provisions of Nevada
Revised Statutes (“NRS”), the provisions of Sections 78.378 to 78.3793,
inclusive, as the same may be amended from time to time (or any successor
statutes thereto), relating to acquisitions of controlling interests in the
corporation, do not apply to any and all acquisitions of shares of the
corporation’s common stock.  At such time, if any, as the Corporation becomes a
“resident domestic corporation”, as that term is defined in NRS 78.427, the
Corporation shall not be subject to, or governed by, any of the provisions in
NRS 78.411 to 78.444, inclusive, as the same may be amended from time to time
(or any successor statutes thereto).
 
ARTICLE IX
AMENDMENTS
 
The Corporation reserves the right to amend, alter, change or repeal any
provision contained in these Articles of Incorporation in the manner now or
hereafter prescribed by law, and all rights and powers conferred herein on
stockholders, directors and officers are subject to this reserved power.
 


 
IN WITNESS WHEREOF, I have executed this Certificate of Amended and Restated
Articles of Incorporation as of  the 11th day of February, 2011.
 



        /s/ Patrick Avery     Patrick Avery     Chief Executive Officer        


 
 
4